Title: To George Washington from Samuel Huntington, 10 February 1780
From: Huntington, Samuel
To: Washington, George


          
            sir,
            Philadelphia Feby 10. 1780
          
          your Excellency will receive herewith enclosed the Copy of an act of Congress of the 9th Instant requiring that for the ensuing Campaign the States furnish by drafts or otherwise on or before the first day of april next the deficiencies of their several Quotas so as to make the number of men exclusive of Commissioned Officers for the Continental Service 35,211 for the present year,

the particular Quotas to each State being assigned by the Act except Georgia which under its present Circumstances is separately considered.
          you will please to observe that all the men whose times of Service do not expire before the last Day of September next are to be counted towards the quotas of the States to which they respectively belong, whether they compose the Battallions in the line of the several States, or the additional Corps or departments mentioned in the act.
          As I am sensible of your Excellencies anxiety on account of the delay of this business allready, it is needless to mention the propriety of transmitting to the several States an accurate Account of their respective deficiencies without farther loss of time.
          Similar Copies of the Act enclosed are forwarded to all the States except Georgia and Congress have under Consideration a general Regulation to make provision in future if necessary to recruit the army annually in the month of January. I have the honour to be with every sentiment of respect your Excy’s hble Servant
          
            S. Huntington President
          
          
            P.S. Your letter of the 30. Jany hath been duly received.
          
        